DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a combined hydrogen and electrical power generation system, classified in CPC H01M 8/06.
II. Claims 18-22, drawn to a method for generating hydrogen and electrical power, classified in CPC H01M 8/04298.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product, Group I, can be used in a materially different process than the one claimed in Group II because the product does not require a hydrogen reservoir downstream of a cathode of the PSM for the receiving of hydrogen from the cathode of the PSM. Further, the process of use, Group II, can be practiced with another materially different product than the one claimed in Group I because the process of use does not require a product hydrogen channel adapted for continuous or semi-continuous flow.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification; (as set forth above) 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (as the method and product are not commensurate)(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (as the method and structure would require different searches) and(d) the prior art applicable to one invention would not likely be applicable to another invention. (in light of the differences) 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
During a telephone conversation with Ryan E. Anderson on 02/02/2021 a provisional election was made without traverse to prosecute the invention of a combined hydrogen and electrical power generation system, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference numeral 435 is not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Using US 2020/0227764 A1 for citation purposes:
[0222] “by electricity 105” should be “by the electricity in the electrical series 105”
[0022] “entirely provided 105 by the SOFC 103” it seems “105” here is a typographical error
The examiner recognizes same/similar channels but recommends using consistent names for references throughout the specification. 
[0025] states “a common hydrocarbon reformate channel 209” then later states “(common flow/fuel gas channel) 209”, 
[0026] states “a common hydrocarbon reformate fuel gas channel 309” then later states “common flow channel 309”
[0027] states “hydrocarbon reformate channels 409, 410” then later states “common flow channels 409,410”
[0028] states “common channel 209, 309” , “common fuel gas channel 209, 309” , and “common fuel gas channel 209, 309”
 [0025] “compressed pressures 221” should be “compressed pressures by the oxygen supply 221”
[0026] “oxygen or air 321” should be “oxygen or air from oxygen supply 321”
[0026] “flow channel 325” should be “flow channel 315”
[0027] “oxygen or air 421” should be “oxygen or air from oxygen supply 421”
[0044] states “double cell 501” but [0045] states “                                
                                    
                                        
                                            C
                                            H
                                        
                                        
                                            2
                                        
                                    
                                    P
                                
                             501”
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 states “providing powering the system” when it should state “providing power to the system”.  
Claim 12 states “The system of claims 8” when it should state “The system of claim 8”
Appropriate correction is required.


Claim Interpretation
In claims 9 and 16, the claims use the language “fluid communication” to describe how the oxygen supply is structurally related to the cathode of the SOFC, the fuel gas channel is structurally related to both the anode of the SOFC and the anode of the PSM, and product hydrogen channel is structurally related to the cathode of the PSM. 
In the specification describing the claims (using US 2020/0227764 A1 for citation purposes), the language “fluid communication” is used in reference of oxygen being supplied to or attached to a cathode, the PSM cathode being attached to a flow channel for purified 

In claims 12 and 16, the claims use the language “ambient air” to describe the contents of the oxygen supply. The United States Environmental Protection Agency (EPA) defines “ambient air” as “that portion of the atmosphere, external to buildings, to which the general public has access” (Page 2, I. Introduction). From this knowledge, the examiner is taking the term “ambient air” to mean all air in the portion of the atmosphere, external to buildings, in which the general public has access.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coors et al (US 2005/0271924 A1) in view of Mao et al (US 2007/0158451 A1), and further in view of Davis et al (US 7169497 B2).
Regarding claim 1, Coors discloses a combined hydrogen and electrical power generation system (system 300 in Fig. 3A for example, [0035]) comprising a protonic ceramic fuel cell (PCFC) having a cathode and an anode (304 in Fig. 3A for example, [0031]) and a protonic 
Coors discloses the PCFC (304) and PSM (306) are configured in fluid series, with a mixture from a hydrogen source first flowing through an anode channel of the SOFC (304) before being transported to an anode channel in the PSM (306, [0031]). Coors further discloses the PCFC and PSM are electrically connected through an external circuit in which electrons involved in the hydrogen oxidation reaction generate electrical power, and the electrical current supplied to the electrode circuit causes the hydrogen ions to reform as molecular hydrogen ([0032]). 
However, Coors does not disclose a solid oxide fuel cell (SOFC) having a cathode and an anode and a protonic ceramic hydrogen separation membrane having a cathode and an anode. Mao teaches that among various types of fuel cells, the solid oxide fuel cell (SOFC) exhibits many advantages such as having the highest energy efficiency and can tolerate low-cost catalytic materials ([0004]).  Mao further teaches that existing studies indicate that the SOFC system is one of the most reliable power generation technologies ([0004]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Mao within the combined hydrogen and electrical power generation system of Coors to have substituted the protonic ceramic fuel cell with a solid oxide fuel cell. This modification would be made with the expectation that the combined hydrogen and electrical power generation system would be more reliable and have a higher energy efficiency. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See 
However, modified Coors does not disclose wherein the SOFC and the PSM are connected in electrical series having a common current.
Davis teaches an electrochemical cell (110 in Fig. 2 for example) that comprises a hydrogen generator having an anode and a cathode (112 in Fig. 2 for example) and a hydrogen fuel cell having an anode and a cathode (114 in Fig. 2 for example, C9 / L26-38). Davis further teaches the hydrogen generator is electrically connected in series with the hydrogen fuel cell (C2 / L11-13). Davis teaches that when the hydrogen generator and the hydrogen fuel cell are electrically connected to each other in this way, the voltage produced by the hydrogen generator can be added to the voltage produced by the hydrogen fuel cell (C10 / L10-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Davis within the combined hydrogen and electrical power generation system of modified Coors to have provided a combined hydrogen and electrical power generation system with a SOFC and PSM connected in electrical series with the expectation that power generated from both the SOFC and the PSM would be able to be combined once produced.

Regarding claim 2, modified Coors discloses all of the limitations of claim 1 as set forth above. While modified Coors discloses a combined hydrogen and electrical power generation system with a SOFC and PSM connected in electrical series, it fails to disclose wherein the 
Davis teaches the electrochemical cell (110) comprises a conductor (150 in Fig. 2 for example) that connects the hydrogen fuel cell (114) cathode with the hydrogen generator (112) anode (C10 / L4-5). Davis further teaches the electrochemical cell (110) comprises a second conductor (154 in Fig. 2 for example) that connects the hydrogen generator (112) cathode with the hydrogen fuel cell (114) anode (C10 / L6-7).
Davis teaches the second conductor (154) has a switch (156 in Fig. 2 for example), and that when the switch is activated, the hydrogen generator (112) and the hydrogen fuel cell (114) are in series electrical connection (C10 / L6-9). Davis teaches that when the hydrogen generator (112) and the hydrogen fuel cell are electrically connected to each other in this way, the voltage produced by the hydrogen generator can be added to the voltage produced by the hydrogen fuel cell (C10 / L10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Davis within the combined hydrogen and electrical power generation system of modified Coors to have provided a combined hydrogen and electrical power generation system wherein the cathode of the SOFC is in electrical connection with the anode of the PSM, and the cathode of the PSM is in electrical connection with the anode of the SOFC with the expectation that power generated from both the SOFC and the PSM would be able to be combined once produced.

Regarding claims 3 and 4, modified Coors discloses all of the limitations of claim 1 as set forth above. While modified Coors discloses a combined hydrogen and electrical power 
Davis teaches the electrochemical cell (110) comprises a conductor (150 in Fig. 2 for example) that connects the hydrogen fuel cell (114) cathode with the hydrogen generator (112) anode (C10 / L4-5). Davis further teaches the electrochemical cell (110) comprises a second conductor (154 in Fig. 2 for example) that connects the hydrogen generator (112) cathode with the hydrogen fuel cell (114) anode (C10 / L6-7).Davis teaches the second conductor (154) has a switch (156 in Fig. 2 for example), and that when the switch is activated, the hydrogen generator (112) and the hydrogen fuel cell (114) are in series electrical connection (C10 / L6-9). 
Davis further teaches that the conductor (150) includes a load (152 in Fig. 2 for example, C10 / L5). Davis teaches the load (152) is externally disposed between the cathode of the hydrogen fuel cell and the anode of the hydrogen generator (as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Davis within the combined hydrogen and electrical power generation system of modified Coors to have provided a load connected in electrical series with the SOFC and the PSM wherein the load is disposed between the cathode of the SOFC and the anode of the PSM. This modification would be made with the expectation that the combined power generated from both the SOFC and the PSM connected in electrical series would be able to support the external load. 

claim 6, modified Coors discloses all of the limitations of claim 1 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system.
Coors further teaches the system can be designed to operate without the need to connect to grid power, allowing the systems to supply electrical power and hydrogen gas in remote locations ([0024]). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that if the combined hydrogen and electrical power generation system is designed to operate without the need to connect to grid power, then the system requires no connection to an external power source for providing power to the system.

Regarding claim 7, modified Coors discloses all of the limitations of claim 1 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system.
Coors further teaches the system can be designed to operate without the need to connect to grid power, allowing the systems to supply electrical power and hydrogen gas in remote locations ([0024]). Coors further teaches the electrical power required for galvanic hydrogen generation in some elements of the system is generally provided by other cell elements in the system operating in fuel cell mode ([0013]). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that if the combined hydrogen and electrical power generation system is designed to operate without the need to connect to grid power, no connection to an external power source for providing power to the 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 8, modified Coors discloses all of the limitations of claim 1 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system.
Coors further discloses the combined hydrogen and electrical power generation system (system 300 in Fig. 3A) has an oxygen supply (“air” in Fig. 3A), a fuel gas channel (arrow showing path between 304 and 306 in Fig. 3A), and a product hydrogen channel (arrowing showing path between 306 and 308 in Fig. 3A).

Regarding claim 9, modified Coors discloses all of the limitations of claim 8 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system comprising an oxygen supply, a fuel gas channel, and a product hydrogen channel.
Modified Coors further discloses the oxygen supply (“air” in Fig. 3A) is in fluid communication with the cathode of the SOFC (“cathode” of 304 in Fig. 3A) and the product hydrogen channel is in fluid communication with the cathode of the PSM (arrowing showing path between 306 and 308 in Fig. 3A is seen leaving the cathode of 306).
While Fig. 3A does not explicitly show the word “anode” to indicate the anode of the SOFC (304) and anode of the PSM (306) as it does for both cathodes, Coors discloses the 

Regarding claim 10, modified Coors discloses all of the limitations of claim 8 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system comprising a fuel gas channel.
Coors discloses the fuel gas channel (arrow showing path between 304 and 306 in Fig. 3A) has an inlet (section of arrow leaving the anode of SOFC 304) and an outlet (section of arrow entering the anode of PSM 306). Coors Fig. 3A shows no other channel or external gas species coming into contact with the fuel gas channel (arrow showing path between 304 and 306 in Fig. 3A) between the inlet (section of arrow leaving the anode of SOFC 304) and outlet (section of arrow entering the anode of PSM 306), except the oxygen (from the “air” in Fig. 3A) that comes from the anode of the SOFC (304) and the hydrogen that is removed at the PSM (306) by the protonic ceramic electrolyte ([0032]). 

Regarding claim 14, modified Coors discloses all of the limitations of claim 1 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system.
Coors further teaches the system comprises a fuel gas supply (hydrogen source 302) derived from fossil or renewable fuel sources ([0024], [0030]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coors et al (US 2005/0271924 A1) in view of Mao et al (US 2007/0158451 A1), and further in view of Davis et al (US 7169497 B2) as applied to claim 3, and further in view of Nakamura et al (WO2018043662 A1 using US 2019/0199131 A1 as an English equivalent).
Regarding claim 5, modified Coors discloses all of the limitations of claim 3 as set forth above. Coors discloses a combined hydrogen and electrical power generation system comprising a load connected in electrical series with a SOFC and a PSM wherein the load is disposed between a cathode of the SOFC and an anode of the PSM.
However, modified Coors does not disclose wherein the load is selected from the group consisting of: a heater for the SOFC and/or PSM internal to the system, a preheater for preheating steam and/or a hydrocarbon fuel source to be used in the system, a gas compressor for compressing hydrogen produced by the system, and a load external to thermodynamic operation of the system being selected from the group consisting of a battery bank, a process control system, facility or plant loads, and an external power grid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined hydrogen and electrical power system of modified Coors to provide a load external to the thermodynamic operation of the system to be an external power grid because it is known in the field of endeavor to use to power generated from a fuel cell apparatus to supply a power grid. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coors et al (US 2005/0271924 A1) in view of Mao et al (US 2007/0158451 A1), and further in view of Davis et al (US 7169497 B2) as applied to claim 8, and further in view of Winther-Jensen et al (WO 2009097654 A1).
Regarding claim 11, modified Coors discloses all of the limitations of claim 8 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system comprising an oxygen supply, a fuel gas channel, and a product hydrogen channel. 
Winther-Jensen teaches that a fuel cell, like a battery, converts chemical energy to electrical energy (Page 3). Winther-Jensen further teaches that while a battery typically holds a limited fuel supply in a sealed container, a fuel cell uses an ongoing supply of fuel to create a continuous flow of electricity (Page 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Winther-Jensen and adapted the oxygen supply, the fuel gas channel, and the product hydrogen channel of the combined hydrogen and electrical power generation system of modified Coors for continuous or semi-continuous flow in order to create a continuous flow of electrical power from the system.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coors et al (US 2005/0271924 A1) in view of Mao et al (US 2007/0158451 A1), and further in view of Davis et al (US 7169497 B2) as applied to claim 8, and further in view of Edlund et al (US 10717040 B2).
Regarding claim 12, modified Coors discloses all of the limitations of claim 8 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system comprising an oxygen supply, a fuel gas channel, and a product hydrogen channel. 
While Coors does not explicitly disclose the oxygen supply (“air” in Fig. 3A) is “ambient air”, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the air to be ambient air, because in further embodiments of Coors (such as 
Coors discloses the product hydrogen channel (arrowing showing path between 306 and 308 in Fig. 3A) comprises                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     ([0033]).
Coors discloses the fuel gas channel (arrow showing path between 304 and 306 in Fig. 3A) has an inlet (section of arrow leaving the anode of SOFC 304) and an outlet (section of arrow entering the anode of PSM 306). In Fig. 3A of Coors it can be seen that “                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     + components” travel from the inlet of the fuel gas channel to the out let of the fuel gas channel. 
Further, Coors discloses that because the protonic ceramic electrolyte of the PSM (306) favors the migration of hydrogen ions and the hydrogen gas entering the anode of the PSM would be separated from the hydrogen gas exiting the SOFC ([0032]). Therefore, one of ordinary skill in the art would be able to recognize that due to the migration of hydrogen ions at the anode of PSM, at which the outlet of the fuel gas channel connects to, the gas content at the outlet of the fuel gas channel would contain the same gases as the inlet of the fuel gas channel with a reduced mole fraction of                        
                             
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     in comparison with the inlet of the fuel gas channel.
However, modified Coors does not disclose that the “                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     + components” of Figure 3A at the inlet of the fuel cell channel contains a mixture of gases including                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    O, CO,                         
                            
                                
                                    C
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    , and low molecular weight hydrocarbons.

Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have chosen the “                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     + components” of Figure 3A at the inlet of the fuel cell channel to contain a mixture of gases including                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    O, CO,                         
                            
                                
                                    C
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    , and low molecular weight hydrocarbons because it there is a reasonable expectation from the teachings of Edlund that a hydrogen-rich stream could be produced from these components. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 13, modified Coors discloses all of the limitations of claim 12 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system comprising a fuel gas channel with an inlet and an outlet. 
While Coors does not explicitly disclose the gas content at the outlet of the fuel gas channel has less than 10 mol %                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    , Coors does disclose embodiments of the system may be 
Coors discloses in the cell elements operating in hydrogen generation mode, hydrogen ions may be transported across the PSM (proton-conducting membrane, [0045]). Coors further discloses that some residual hydrogen along with unreacted hydrocarbon species and carbon monoxide may provide a fuel source for other fuel cell elements in the system, or be used as a supplemental heat source if burned directly ([0047]).
Coors discloses a power controller can adjust the portions of the hydrogen gas used for electrical power generation versus separation and storage in storage unit ([0054]). Coors further gives an example stating that when an external device is drawing a lot of electrical power from system, the power controller can adjust the electrode voltage of the hydrogen separator to favor the consumption of                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    for electrical power generation over separation and storage. One of ordinary skill in the art would be able to recognize that the amount of hydrogen consumed is a result of the how much power is generated. The amount of hydrogen consumed by the PSM will affect the amount of hydrogen in the gas content at the outlet of the fuel gas channel because there would be a greater or lesser mol % of hydrogen at the outlet depending on the demand of electrical power being pulled from the system.  
Therefore, the amount of hydrogen in the gas content at the outlet of the fuel gas channel is a result-effective variable and the specific mol % of hydrogen in the gas content at the outlet of the fuel gas channel is up to one of ordinary skill in the art to decide based on how much power generation is desired versus how much hydrogen should be stored. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coors et al (US 2005/0271924 A1) in view of Mao et al (US 2007/0158451 A1), and further in view of Davis et al (US 7169497 B2) as applied to claim 1, further in view of Lacroix et al (WO2018051041 A1 using US 2019/0245224 A1 as an English equivalent), and further in view of Edlund et al (US 10717040 B2).
Regarding claim 15, modified Coors discloses all of the limitations of claim 1 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system.
However, modified Coors does not disclose wherein supply lines to the system are in heat exchange with product and exhaust lines exiting the system.
Lacroix teaches a system for high-temperature reversible electrolysis of water including a high-temperature reversible electrolyser, configured to operate in SOEC (solid oxide electrolyser cell) mode to produce hydrogen and store electricity, and/or in SOFC (solid oxide fuel cell) mode to withdraw hydrogen and produce electricity (Abstract). Lacroix teaches that for the highly exothermic reaction of a solid-oxide fuel cell (SOFC), it is necessary to provide means for cooling the system ([0029]).
 Lacroix teaches two streams (f3 and f4 in Fig. 4 for example) that supply the reversible electrolyser (11 in Fig. 4 for example) are heated by heat exchangers (20 and 21 respectively,                         
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     in Fig. 4 for example) and hydrogen stream (                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     in Fig. 4 for example) pass after leaving the reversible electrolyser (11, [0177]). Lacroix further teaches the hot oxygen stream (                        
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     in Fig. 4 for example) and hydrogen stream (                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     in Fig. 4 for example) cooled, respectively, by heat exchangers (20 and 21) with the steam at the inlet of streams (f3 and f4, [0179]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lacroix to provide the combined hydrogen and electrical power generation system of modified Coors with supply lines to the system that are in heat exchange with product and exhaust lines exiting the system with the expectation that the system would be able to be cooled after the highly exothermic reaction takes place. 
Even though modified Coors recognizes the highly exothermic reaction of the system, modified Coors fails to disclose wherein the system is insulated in a thermodynamic enclosure to minimize heat transfer to the ambient environment.
Edlund teaches a hydrogen generation assembly (20 in Fig. 1 for example). Edlund teaches the hydrogen generation assembly comprises a hydrogen-producing region (32 in Fig. 1 for example, C6 / L11-33) and a purification (or separation) region (40 in Fig. 1 for example, C6 / L42-46). Edlund further teaches the hydrogen-producing region (32) and purification region (40) can be contained in a shell (66 in Fig. 1 for example, C10 / L43-46). Edlund teaches the shell (66) may protect these components from damage by providing a protective enclosure and/or may reduce the heating demand of the fuel processing assembly because components may be heated as a unit (C10 / L48-52). Edlund further teaches the shell 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Edlund to provide the combined hydrogen and electrical power generation system with an insulated enclosure that can protect the system from damage and may reduce the heating demand of the system. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Coors et al (US 2005/0271924 A1) in view of Mao et al (US 2007/0158451 A1), further in view of Davis et al (US 7169497 B2), further in view of Winther-Jensen et al (WO 2009097654 A1),  and further in view of Edlund et al (US 10717040 B2).
Regarding claim 16, Coors discloses a combined hydrogen and electrical power generation system (system 300 in Fig. 3A for example, [0035]) comprising a protonic ceramic fuel cell (PCFC) having a cathode and an anode (304 in Fig. 3A for example, [0031]) and a protonic ceramic hydrogen separation membrane (PSM) having a cathode and an anode (hydrogen separator 306 in Fig. 3A for example, [0032]). 
Coors discloses the PCFC (304) and PSM (306) are configured in fluid series, with a mixture from a hydrogen source first flowing through an anode channel of the SOFC (304) before being transported to an anode channel in the PSM (306, [0031]). Coors further discloses the PCFC and PSM are electrically connected through an external circuit in which electrons involved in the hydrogen oxidation reaction generate electrical power, and the 
Coors further discloses the combined hydrogen and electrical power generation system (system 300 in Fig. 3A) has an oxygen supply (“air” in Fig. 3A), a fuel gas channel (arrow showing path between 304 and 306 in Fig. 3A), and a product hydrogen channel (arrowing showing path between 306 and 308 in Fig. 3A).

However, Coors does not disclose a solid oxide fuel cell (SOFC) having a cathode and an anode and a protonic ceramic hydrogen separation membrane having a cathode and an anode.
Mao teaches that among various types of fuel cells, the solid oxide fuel cell (SOFC) exhibits many advantages such as having the highest energy efficiency and can tolerate low-cost catalytic materials ([0004]).  Mao further teaches that existing studies indicate that the SOFC system is one of the most reliable power generation technologies ([0004]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Mao within the combined hydrogen and electrical power generation system of Coors to have substituted the protonic ceramic fuel cell with a solid oxide fuel cell. This modification would be made with the expectation that the combined hydrogen and electrical power generation system would be more reliable and have a higher energy efficiency. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Davis teaches an electrochemical cell (110 in Fig. 2 for example) that comprises a hydrogen generator having an anode and a cathode (112 in Fig. 2 for example) and a hydrogen fuel cell having an anode and a cathode (114 in Fig. 2 for example, C9 / L26-38). Davis further teaches the hydrogen generator is electrically connected in series with the hydrogen fuel cell (C2 / L11-13). Davis teaches that when the hydrogen generator and the hydrogen fuel cell are electrically connected to each other in this way, the voltage produced by the hydrogen generator can be added to the voltage produced by the hydrogen fuel cell (C10 / L10-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Davis within the combined hydrogen and electrical power generation system of modified Coors to have provided a combined hydrogen and electrical power generation system with a SOFC and PSM connected in electrical series with the expectation that power generated from both the SOFC and the PSM would be able to be combined once produced.

However modified Coors does not disclose wherein the cathode of the SOFC is in electrical connection with the anode of the PSM, and the cathode of the PSM is in electrical connection with the anode of the SOFC.
Davis teaches the electrochemical cell (110) comprises a conductor (150 in Fig. 2 for example) that connects the hydrogen fuel cell (114) cathode with the hydrogen generator (112) anode (C10 / L4-5). Davis further teaches the electrochemical cell (110) comprises a 
Davis teaches the second conductor (154) has a switch (156 in Fig. 2 for example), and that when the switch is activated, the hydrogen generator (112) and the hydrogen fuel cell (114) are in series electrical connection (C10 / L6-9). Davis teaches that when the hydrogen generator (112) and the hydrogen fuel cell are electrically connected to each other in this way, the voltage produced by the hydrogen generator can be added to the voltage produced by the hydrogen fuel cell (C10 / L10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Davis within the combined hydrogen and electrical power generation system of modified Coors to have provided a combined hydrogen and electrical power generation system wherein the cathode of the SOFC is in electrical connection with the anode of the PSM, and the cathode of the PSM is in electrical connection with the anode of the SOFC with the expectation that power generated from both the SOFC and the PSM would be able to be combined once produced.

However, modified Coors does not disclose the oxygen supply, the fuel gas channel, and the product hydrogen channel are each adapted for continuous or semi-continuous flow.
Winther-Jensen teaches that a fuel cell, like a batter, converts chemical energy to electrical energy (Page 3). Winther-Jensen further teaches that while a battery typically holds a limited fuel supply in a sealed container, a fuel cell uses an ongoing supply of fuel to create a continuous flow of electricity.


Coors further discloses the oxygen supply (“air” in Fig. 3A) is in fluid communication with the cathode of the SOFC (“cathode” of 304 in Fig. 3A). While Coors does not explicitly disclose the oxygen supply (“air” in Fig. 3A) is “ambient air”, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the air to be ambient air, because in further embodiments of Coors (such as Fig. 3B), the air provided to the cathode of the SOFC is provided by an air source (321 in Fig. 3B). By Coors denoting the oxygen supply as just “air” in Fig. 3A, one of ordinary skill in the art would recognize that the air being supplied to the cathode of the SOFC would be ambient air coming from the outside environment.

Coors discloses the product hydrogen channel is in fluid communication with the cathode of the PSM (arrowing showing path between 306 and 308 in Fig. 3A is seen leaving the cathode of 306). Coors further discloses the product hydrogen channel (arrowing showing path between 306 and 308 in Fig. 3A) comprises                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     ([0033]).



Coors discloses the fuel gas channel (arrow showing path between 304 and 306 in Fig. 3A) has an inlet (section of arrow leaving the anode of SOFC 304) and an outlet (section of arrow entering the anode of PSM 306). In Fig. 3A of Coors it can be seen that “H_2 + components” travel from the inlet of the fuel gas channel to the out let of the fuel gas channel.
However, modified Coors does not disclose that the “                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     + components” of Figure 3A at the inlet of the fuel cell channel contains a mixture of gases including                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    O, CO,                         
                            
                                
                                    C
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    , and low molecular weight hydrocarbons.
Edlund teaches a hydrogen generation assembly (20 in Fig. 1 for example). Edlund teaches the hydrogen generation assembly comprises a hydrogen-producing region (32 in Fig. 1 for example) that produces an output stream (34 in Fig. 1 for example) including hydrogen gas, carbon monoxide, carbon dioxide, methane, steam, and/or unreacted carbon-
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have chosen the “                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     + components” of Figure 3A at the inlet of the fuel cell channel to contain a mixture of gases including                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    O, CO,                         
                            
                                
                                    C
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    , and low molecular weight hydrocarbons because it there is a reasonable expectation from the teachings of Edlund that a hydrogen-rich stream could be produced from these components. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

While Coors does not explicitly disclose the gas content at the outlet of the fuel gas channel has less than 10 mol %                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    , Coors does disclose embodiments of the system may be designed to continuously co-generate electrical power and hydrogen gas, while varying the ratio of electric power to hydrogen production depending on demand ([0054]).
Coors discloses in the cell elements operating in hydrogen generation mode, hydrogen ions may be transported across the PSM (proton-conducting membrane, [0045]). Coors further discloses that some residual hydrogen along with unreacted hydrocarbon species and carbon monoxide may provide a fuel source for other fuel cell elements in the system, or be used as a supplemental heat source if burned directly ([0047]).
                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    for electrical power generation over separation and storage. One of ordinary skill in the art would be able to recognize that the amount of hydrogen consumed is a result of the how much power is generated. The amount of hydrogen consumed by the PSM will affect the amount of hydrogen in the gas content at the outlet of the fuel gas channel because there would be a greater or lesser mol % of hydrogen at the outlet depending on the demand of electrical power being pulled from the system.  
Therefore, the amount of hydrogen in the gas content at the outlet of the fuel gas channel is a result-effective variable and the specific mol % of hydrogen in the gas content at the outlet of the fuel gas channel is up to one of ordinary skill in the art to decide based on how much power generation is desired versus how much hydrogen should be stored. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Coors discloses the fuel gas channel (arrow showing path between 304 and 306 in Fig. 3A) has an inlet (section of arrow leaving the anode of SOFC 304) and an outlet (section of 
Therefore, it can be seen that Coors also discloses that between the inlet and the outlet the fuel gas channel is closed to the introduction or removal of gas species other than introduction of oxygen at the SOFC anode and removal of hydrogen at the PSM anode.

Coors further teaches the system can be designed to operate without the need to connect to grid power, allowing the systems to supply electrical power and hydrogen gas in remote locations ([0024]). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that if the combined hydrogen and electrical power generation system is designed to operate without the need to connect to grid power, then the system requires no connection to an external power source for providing power to the system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coors et al (US 2005/0271924 A1) in view of Mao et al (US 2007/0158451 A1), further in view of Davis et al (US 7169497 B2), further in view of Winther-Jensen et al (WO 2009097654 A1),  and further in view of Edlund et al (US 10717040 B2) as applied to claim 16, and further in view of Nakamura et al (WO2018043662 A1 using US 2019/0199131 A1 as an English equivalent).
Regarding claim 17, modified Coors discloses all of the limitations of claim 16 as set forth above. Modified Coors discloses a combined hydrogen and electrical power generation system comprising a fuel gas supply and an SOFC and PSM connected in electrical series having a common current.
Coors further teaches the system comprises a fuel gas supply (hydrogen source 302) derived from fossil or renewable fuel sources ([0024], [0030]).
While modified Coors discloses a combined hydrogen and electrical power generation system with a SOFC and PSM connected in electrical series, it fails to disclose the system further comprises a load connected in electrical series with the SOFC and the PSM and that the load is disposed between the cathode of the SOFC and the anode of the PSM or between the anode of the SOFC and the cathode of the PSM.
Davis teaches the electrochemical cell (110) comprises a conductor (150 in Fig. 2 for example) that connects the hydrogen fuel cell (114) cathode with the hydrogen generator (112) anode (C10 / L4-5). Davis further teaches the electrochemical cell (110) comprises a second conductor (154 in Fig. 2 for example) that connects the hydrogen generator (112) cathode with the hydrogen fuel cell (114) anode (C10 / L6-7).Davis teaches the second conductor (154) has a switch (156 in Fig. 2 for example), and that when the switch is activated, the hydrogen generator (112) and the hydrogen fuel cell (114) are in series electrical connection (C10 / L6-9). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Davis within the combined hydrogen and electrical power generation system of modified Coors to have provided a load connected in electrical series with the SOFC and the PSM wherein the load is disposed between the cathode of the SOFC and the anode of the PSM. This modification would be made with the expectation that the combined power generated from both the SOFC and the PSM connected in electrical series would be able to support the external load.

However, modified Coors does not disclose wherein the load is selected from the group consisting of: a heater for the SOFC and/or PSM internal to the system, a preheater for preheating steam and/or a hydrocarbon fuel source to be used in the system, a gas compressor for compressing hydrogen produced by the system, and a load external to thermodynamic operation of the system being selected from the group consisting of a battery bank, a process control system, facility or plant loads, and an external power grid.
Nakamura teaches of a fuel cell apparatus (130 in Fig. 1 for example) comprising a fuel cell (131 in Fig. 1 for example) that generates a power using a fuel gas ([0025]). Nakamura teaches that the fuel cell apparatus supplies power to a load, such as a single equipment or a machine, or a power grid ([0021], [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined hydrogen and electrical power 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.G.B./      Examiner, Art Unit 1729   

/ULA C RUDDOCK/      Supervisory Patent Examiner, Art Unit 1729